I concur in the decree, affirming the conviction and sentence in this case, because the penalty authorized by section 3 of Act 39 of 1921 (Ex. Sess.) is the same for the offense of possessing intoxicating liquor for sale as for the offense of possessing intoxicating liquor for beverage purposes, except that, for the offense of possessing intoxicating liquor for sale, the penalty is both fine and imprisonment within the prescribed limits, whereas, for the offense of possessing intoxicating liquor for beverage purposes, the penalty is either fine or imprisonment, or both fine and imprisonment, within the same prescribed limits, in the discretion of the court. The statute makes only that distinction between possessing intoxicating liquor for sale and possessing it for beverage purposes, and does not mention possessing intoxicating liquor for sale for beverage purposes. That was the charge against the defendant in this case, which covered the offense of possessing for sale as well as the offense of possessing *Page 139 
for beverage purposes, and the sentence which the court imposed was the maximum for either offense. So it matters not whether the court found the defendant guilty of possessing the liquor for sale or for beverage purposes.